          Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                                          for the
                               DISTRICT OF MASSACHUSETTS


                                                       )
          MOHAN A HARIHAR                             )
                                                      )
                              Plaintiff               )
                                                      )    Docket No. 15-cv-11880
                      v.                              )
                                                      )
          US BANK, et al                              )
                                                      )
                              Defendants              )


       PLAINTIFF REPLY TO VOID ORDER ISSUED BY RECUSED JUDGE –
    HON. ALLISON DALE BURROUGHS – A VIOLATION UNDER ARTICLE III AND
                       18 U.S. CODE § 2381. TREASON


On Monday, July 29, 2019, the Plaintiff, Mohan A. Harihar, a pro se litigant with no legal

experience, received an ECF email communication from this US District Court that included an

ORDER issued by RECUSED Judicial Officer – Hon. Allison Dale Burroughs. A copy of

Judge Burroughs’ Recusal order from June 19, 2017 is attached as reference.1 Based on the

Plaintiff’s understanding of Federal law, Judge Burroughs’ 2017 recusal of record indicates that

she is disqualified from ruling further in the case she recused herself from, and any related case

– including (but not limited to) this civil complaint. The Court is aware that as a matter of

record, the Plaintiff had previously filed a judicial misconduct complaint against the judge

(prior to her recusal), which included SIX (6) separate violations to ARTICLE III and 18

U.S. Code § 2381, for continuing to issue orders after jurisdiction had been lost. Despite

bringing these egregious judicial abuses to the attention of: (1) this US District Court; (2) the 1st


1
    See Exhibit A
       Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 2 of 23



Circuit Chief Judge (via a filed judicial misconduct complaint); (3) the 1st Circuit Judicial

Council; (4) the Office of the 1st Circuit Executive; and (5) the Administrative Office of US

Courts – NO CORRECTIVE ACTION has ever been initiated. Even after the judge’s

recusal, this Court has yet to VOID the Dismissal (and ALL related) order(s) issued by

Judge Burroughs. As a matter of record these IDENTICAL PATTERNS OF CORRUPT

CONDUCT have continued in the First Circuit Court of Appeals and The US Supreme Court,

resulting in what is now being considered nationwide as – THE MOST EGREGIOUS

ABUSE OF JUDICIAL POWER IN THE HISTORY OF THE UNITED STATES. The

Plaintiff is currently preparing to file a new complaint against The United States in the US

Court of Federal Claims, as he has now evidenced systemic failures at every level of the MA

State and Federal Judiciary, including The United States Supreme Court. This includes an

evidenced broken process for addressing judicial misconduct in the First Circuit.



Before even addressing the content of the VOID judicial order, the Plaintiff respectfully states

the following:



Orders by judges that have been issued without jurisdiction and contain fraudulent statements

are void as if they never existed, a nullity. This is also considered very extreme judicial

misconduct. Judge Burroughs’ void order furthermore states that the Plaintiff is barred from

making any future filings in this case – (1) essentially wiping out Plaintiff’s First Amendment

Constitutional Right to redress of grievances; (2) wiping out his Fifth and Fourteenth

Constitutional Right to due process; and (3) knowingly and willingly is an act of felony treason
        Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 3 of 23



and conspiracy to violate rights under color of law, unless she is mentally incompetent. The

judicial action invalidates all of the judge’s related orders as void.2



U.S. Supreme Court Chief Justice Marshall in 1821 wrote: it is “treason on the

constitution” when a judge “usurps [the jurisdiction] that which is not given” – which

means that if a judge makes up law, and claims power that he does not have, it is an act of

treason, Cohens v. Virginia, 6 Wheat. 264, 5 L.Ed 257 (1821). The U.S. Supreme Court re-

iterated this holding in U.S. v. Will, 449 U.S. 200 (1980) by affirming the statement of Chief

Justice Marshall and declaring that violation of law purposely by a judge is unconstitutional.



U.S. Supreme Court judges also decided that it is a “, war on the constitution” when a

judge violates his oath of office to support it [including supporting statutes of a state = due

process], Cooper v. Aaron,358 U.S. 1, 78 S.Ct. 1401(1958).




2
  Earle v. McVeigh, 91 US 503, 23 L Ed 398; Hanson v Denckla, 357 US 235, 2 L Ed 2d 1283, 78 S Ct 1228; Am
Jur Judgments ” 44, 45; Renaud v. Abbott, 116 US 277, 29 L Ed 629, 6 S Ct 1194; Sabariego v Maverick, 124 US
261, 31 L Ed 430, 8 S Ct 461; Kalb v. Feuerstein (1940) 308 US 433, 60 S Ct 343, 84 L ed 370; Ex parte Rowland
(1882) 104 U.S. 604, 26 L.Ed. 861; “A judgment which is void upon its face, and which requires only
an inspection of the judgment roll to demonstrate its wants of vitality is a dead limb upon the judicial tree, which
should be lopped off, if the power to do so exists”, People v. Greene, 71 Cal. 100 [16 Pac. 197, 5 Am. St.
Rep. 448]; “If a court grants relief, which under the circumstances it hasn’t any authority to grant, its judgment is
to that extent void.” (1 Freeman on Judgments, 120-c.) An illegal order is forever void; an order that exceeds the
jurisdiction of the court is void, and can be attacked in any proceeding in any court where the validity of the
judgment comes into issue. Rose v. Himely (1808) 4 Cranch 241, 2 L. Ed 608; Pennoyer v. Neff (1877) 95 U.S.
714, 24 L. Ed. 565; Thompson v. Whitman (1873) 18 Wall 457, 21 l ED 897; Windsor v. McVeigh (1876) 93 U.S.
274, 23 L. Ed. 914; McDonald v. Mabee (1917) 243 U.S. 90, 37 S. Ct. 343, 61 L ed 608; U.S. v. Holtzman, 762
F.2d 720 (9th Cir. 1985); courts may not attempt to resolve controversies which are not properly presented to them
for, if they should do so, it would violate not only the precepts of Constitutional due process, but would fly in the
face of the American tradition of adversary litigation. In Re Custody of Ayala, 344 Ill.3d 574, 800 N.E.2d 524,
534-35 (1st Dis. 2003); Ligon v. Williams, 264 Ill.App.3d 701, 637 N.E.2d 633, 639 (1st Dis. 1994); In re Estate
of Rice, 77 Ill.App.3d 641, 656-57, 396 N.E.2d 298, 310 (1979).
          Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 4 of 23



Therefore, since Judge Burroughs is blatantly and willfully violating her oath of office by

continuing to rule without jurisdiction, she is believed to be committing incremental acts

Treason - a violation of federal law 18 U.S.C. 2381 (Treason). Serving as witnesses to this act

of Treason (aside from the Plaintiff) is; (1) The Clerk of the US District Court – Christina

McDonagh, and (2) ALL named Defendants including the Defendant – Commonwealth of

Massachusetts.3 Judge Burroughs is also considered to be in violation of civil rights under color

of law and conspiracy to violate civil rights, 18 U.S. C. 241 and 242.



With regard to the content of the VOID order itself, the Plaintiff makes clear the following

clarifications:

      1. First, Judge Burroughs gives a distorted, misrepresented, background history of the

           Plaintiff’s complaint. Keep in mind that the Plaintiff is a pro se litigant, with no legal

           background, bringing evidenced claims related to this Nation’s 2008 Foreclosure

           Crisis – and an illegal foreclosure as identified by the Department of Justice,

           Massachusetts Office of the Attorney General and Federal Bank Regulators. The

           complexity of legal issues involves not only: (1) real estate/foreclosure law, but also (2)

           Intellectual Property Rights including Economic Espionage, (3) Constitutional

           violations; (4) Evidenced RICO violations; (5) unfair and deceptive practices and others.

           The Plaintiff has historically presented what should be considered a “textbook” scenario

           for assistance with the appointment of counsel, pursuant to 28 U.S.C § 1915. However,

           despite presenting supported arguments that clearly pass the “four-factor test” including

           success on the merits, assistance with the appointment of counsel was denied – without



3
    Representing counsel for the Commonwealth is Assistant AG Jesse Boodoo.
   Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 5 of 23



   valid cause. This (repeated) failure to properly exercise judicial discretion indicates a

   failure to uphold 28 U.S.C § 1915, - impacting jurisdiction, showing cause for the

   judge’s recusal and for bringing a judicial misconduct complaint. In this most recent

   (void) order, Judge Burroughs never even acknowledges the Plaintiff’s request for

   assistance with the appointment of counsel.

2. Next, Judge Burroughs states the following:



   “Harihar sought to further amend his complaint, but the Court denied those requests

   because it found that the proposed amendments were futile and would have been

   unduly prejudicial to the Defendants.”



   Some examples of the proposed amendments Judge Burroughs considered as “futile”

   includes (but is not limited to: (1) ECONOMIC ESPIONAGE – referencing the

   Plaintiff’s Intellectual Property (IP)/Trade Secret known as the HARIHAR FCS model.

   This economic framework had been successfully delivered to multiple government

   offices agencies including members of Congress, the House Financial Services

   Committee and the Executive Office of the President (Obama Administration, per

   the specific request of former VP, Joe Biden). Successful implementation of the

   Plaintiff’s IP is expected to (conservatively) deliver over $5T in economic growth to the

   US, while delivering substantial relief to Illegally foreclosed homeowners nationwide.

   Nowhere in the record, does Judge Burroughs (our ANY other presiding Judicial officer

   related to this litigation) even reference the words Economic Espionage or violations to

   the Economic Espionage Act of 1996, 18 U.S. Code § 1831. This refusal to
          Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 6 of 23



          acknowledge and uphold 18 U.S. Code § 1831 was another reason to call for the judge’s

          recusal.



          A second example of what Judge Burroughs considered futile was the Discovery of an

          improper relationship between the US ATTORNEY’S OFFICE (MA), the

          MASSACHUSETTS OFFICE OF THE ATTORNEY GENERAL and BANK

          ATTORNEYS for BANK DEFENDANTS – WELLS FARGO AND US BANK. The

          Plaintiff references the West LegalEd Center course entitled, “After the Bubble

          Bursts”– Mortgage and Foreclosure issues in Criminal and Civil Litigation.4 In this

          continuing education course for lawyers – the guest speakers brought in to help TEACH

          the course on how to DEFEND against mortgage fraud came from: (1) the US

          Attorney’s Office (MA); (2) the MA Attorney General’s Office; (3) the Boston BAR

          Association: and (4) the prior representing law firm to the BANK DEFENDANTS –

          WELLS FARGO and US BANK, Nelson Mullins LLP. The Court will also recall that

          guest speaker (and Defendant) - attorney Jeffrey S. Patterson (Nelson Mullins LLP)

          was previously co-counsel to the Defendant - attorney David E. Fialkow (now with

          K&L Gates, LLP) in this very case. These are just two (2) of many judicial failures

          evidenced by Judge Burroughs.



          What is considered the primary judicial failure came when the Plaintiff discovered new

          evidenced, shortly after receiving all of the Defendants’ – Motions to Dismiss. The

          Discovery was a case brought by The United States against several banks – where



4
    See Exhibit B
         Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 7 of 23



          Nationally recognized FRAUD EXPERT - Lynn Szymoniak stated under oath in her

          lawsuit (along with The United States)5 that, “Defendants used fraudulent mortgage

          assignments to conceal that over 1400 MBS trusts, each with mortgages valued at over

          $1 billion, are missing critical documents,” meaning that at least $1.4 trillion in

          mortgage-backed securities are, in fact, non-mortgage-backed securities. Because of

          the strict laws governing of these kinds of securitizations, there’s no way to make the

          assignments after the fact. Activists have a name for this: “securitization FAIL.” The

          mortgage belonging to the Plaintiff is contained in one of the 1400 trusts6, which are

          now considered VOID (Further articulation of Ms. Szymoniak’s testimony is already

          part of this record). This new discovery directly contradicts ALL of the Defendant’s

          Motion to Dismiss arguments, showing cause for the Plaintiff to file a Motion alleging

          Fraud on the Court, pursuant to Fed. R. Civ. P. 60(b)(3). Not only did the Defendants

          fail to file ANY opposition to the Plaintiff’s Rule 60 motion, but the record clearly

          shows that Judge Burroughs BLATANTLY IGNORED the Fraud on the Court

          claim as if never raised. The Plaintiff made multiple efforts to inform Judge Burroughs

          that if she continued to ignore a Federal Rule of Civil Procedure, that it would show

          cause to file a judicial misconduct complaint against her and would disqualify her from

          ruling further on this complaint (or any other). The Plaintiff’s efforts were again ignored

          – and a judicial misconduct complaint was filed. The Plaintiff then respectfully informed

          Judge Burroughs that her judicial failures impacted jurisdiction and she must recuse

          herself. Again, the Plaintiff was ignored and the judge continued to rule on the docket.

          The Plaintiff then informed Judge Burroughs that she was continuing to rule after losing


5
    Docket No: 2013CV00464 USA VS ACE SEC. CORP. ET AL
6
    Referencing the CITIGROUP RMBS Trust, CMLTI 2006 AR-1
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 8 of 23



jurisdiction – and that by doing so, it was interpreted as “Warring against the US

Constitution,” an act of judicial Treason. Judge Burroughs gave no rebuttal and

continued to rule. Based on his interpretation of Federal law, the Plaintiff was compelled

to file formal Treason claims against US District Court Judge Allison Dale Burroughs

(six counts). Serving as witnesses to the treason claim(s) were the fourteen (14)

Defendants, their retained counsel and the clerk of the court. After notifying the Court,

formal criminal complaints were filed with the FBI, and both the Governor’s Office as

well as The White House (Obama administration) were notified – as required by Federal

law. It was only then, that Judge Burroughs issued the VOID March 31, 2017 dismissal

order. Shortly thereafter, Judge Burroughs recused herself on June 19, 2017. That

same, identical pattern of corrupt conduct has been evidenced as part of the record ever

since. To date, the Plaintiff has (as a matter of record) brought judicial misconduct

complaints against fifteen (15) federal judges and separately against all nine (9) Justices

of the US Supreme Court. There has been an UNPRECEDENTED Eleven (11)

RECUSALS (9 federal, 2 state) associated with this litigation. Treason claims have

now been formally brought against – 9 federal judges, 1 MA state judge and all 9

Justices of the US Supreme Court for continuing to rule after jurisdiction had been lost.

NO JUDGE OR JUSTICE HAS REFUTED A SINGLE JUDICIAL

MISCONDUCT CLAIM, INCLUDING TREASON. The Plaintiff respectfully makes

clear that ALL orders associated with this litigation are considered VOID, including the

denial of Certiorari Petition No. 18-7752. Therefore, this action has NOT run its full

and complete course within the federal judicial system.
          Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 9 of 23



           Next, Judge Burroughs states eight (8) reasons for issuing the order – all of which are

           inaccurate (and invalid):

           1. Federal Rule 60b – this Court is respectfully reminded that the Commonwealth of

           Massachusetts is a Defendant in this Federal lawsuit. Evidenced claims against the

           Commonwealth and its former Attorney General, Defendant – Martha Coakley

           ALREADY include an UNOPPOSED Fraud on the Court claim under Fed. R. Civ. P.

           60(b)(3) – for its systemic failures within the state’s judiciary and within the MA AGO.7

           Both Sovereign and Judicial immunity are considered WAIVED when Fraud upon the

           Court has been evidenced, as is the case here. Based on the continued judicial abuses

           evidenced in the Middlesex Superior Court (and separately the MA Land Court) a

           motion to amend the original complaint and expand upon the Rule 60(b)(3) claim

           against the Commonwealth is certainly warranted. Rule 60(b)(4) is also appropriate as

           the Plaintiff also shows cause to amend his original complaint and expand upon his

           existing claims as the judicial abuses evidenced by the Commonwealth are considered

           egregious. Similarly, the Plaintiff shows cause to amend his original complaint and to

           expand upon his Rule 60(b)(3) claims against: (1) Bank Defendants – WELLS

           FARGO/US BANK; (2) Defendant – David E. Fialkow; and (3) Defendants –

           Jeffrey/Isabelle Perkins, as their arguments of record continue to demonstrate fraud

           upon the Court. The Plaintiff’s evidenced argument of record clearly show that these

           parties NEVER had legal standing to the Plaintiff’s property following the improper

           securitization of the referenced RMBS Trust - yet they continue to conspire to defraud

           the Plaintiff of his HOMESTEAD. The Plaintiff also shows cause to add additional



7
    MA AGO – Massachusetts Office of the Attorney General.
  Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 10 of 23



   Defendants – MERS, Inc., who also now claims to hold standing to the Plaintiff’s

   property and Jeffrey B. Loeb, Esq. (Rich May, PC) – both of these parties have (at

   minimum) similarly demonstrated Rule 60b violations. Litigation privilege is considered

   waived with the evidenced Fraud on the Court claim(s).

2. Judge Burroughs is incorrect when she states, “to the extent Harihar seeks relief from

   the dismissal of this action, his remedy was to appeal the Court’s order. He has now

   exhausted his rights to appeal without success.” As a matter of record, the Plaintiff

   evidenced the same, identical patters of corrupt conduct by the First Circuit Panel –

   Circuit Judges: (1) Hon. William J. Kayatta, Jr., (2) Hon. David J. Barron and (3)

   Hon. Juan R. Torruella. The Court is respectfully reminded that this panel ALSO

   RECUSED themselves AFTER they had similarly lost jurisdiction and formal Treason

   claims were brought against them.

3. 28 U.S.C. § 1446(a) “short and plain statement of the grounds for removal.”

   The Plaintiff – Mohan A. Harihar respectfully states that he seeks removal of the

   referenced Middlesex Superior Court Complaint to this US District Court, as referenced

   Defendants including the Defendant – Commonwealth of Massachusetts continue to

   exemplify patterns of corrupt conduct that certainly impact this Federal litigation,

   including (but not limited to) Fraud and egregious judicial misconduct.

4. JS 44 Form (Civil Cover Sheet) – is not required when the Plaintiff seeks to amend his

   original federal complaint.

5. “28 U.S.C. §§ 1441(a) and 1446(a) provide for removal by defendants only”

   When such an egregious pattern of misconduct continues to be exemplified in

   Massachusetts state courts, the Federal Court SHOULD have the flexibility for removal
  Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 11 of 23



   under 28 U.S.C. §§ 1441(a) and 1446(a) whether the litigant is a defendant or plaintiff.

   Regardless (at minimum), the Plaintiff overcomes this issue by showing cause to amend

   this original complaint and expand upon his existing Rule 60 claims.

6. The Plaintiff’s timeliness for removal comes as a third Middlesex Superior Court Judge

   has been called out for misconduct since the improper transfer from the MA Land Court.

   To date, Judge Janice W. Howe becomes the ninth (9th) Middlesex Superior Court

   judge to be called out for misconduct. Prior to the assignment of Judge Howe, there

   were two (2) recusals – first the Hon. Kenneth J. Fishman, who also stands formally

   accused of treason for issuing orders after losing jurisdiction; and second, the Hon.

   Maureen Hogan who recused herself for reasons unknown. Unnecessary judicial delay

   is clearly been evidenced by the Court’s failure to rule on the Plaintiff’s nine (9)

   motions, prior to moving forward with a hearing for summary judgement. Examples

   include: (1) Motion to Address the Improper Transfer from the Land Court and

   Clarification of Jurisdiction; (2) Motion for Clarification from the MA AGO regarding

   the intention to bring related criminal indictments; (3) Motion for Injunctive relief, and

   others. Aside from the unnecessary delay, this Court has been informed that the

   Middlesex Superior Court Clerk – Arthur Deguglielmo, has been given direction

   by Judge Howe – NOT to file three (3) separate Plaintiff Notices as part of the

   record. These Plaintiff filings include formal letters delivered to: (1) President Donald

   J. Trump; (2) Governor Charlie Baker (R-MA); and (3) US Senator (and 2020

   Presidential Candidate) Elizabeth Warren. Based on these evidenced actions - in

   NO WAY, does this Plaintiff believe he will receive fair judgement in the

   Commonwealth of Massachusetts.
      Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 12 of 23



   7. The Plaintiff clarifies that he seeks to amend his original complaint under Rule 60, as his

       evidenced claims against named Defendants and judicial officers include Fraud. Second,

       any historical denials for amendment are clearly considered VOID, not only by the

       recusal of Judge Burroughs, but by the EIGHT (8) Federal recusals that have followed

       since.

   8. This action cannot be considered terminated, since the dismissal order associated with

       this Docket No. 15-cv-11880 is VOID. The failures to initiate corrective action by this

       District Court, the First Circuit Court of Appeals and the US Supreme Court indicate a

       failed judicial branch of government that serves as a threat to EVERY American. If left

       uncorrected, the Plaintiff shows cause to file a new complaint against The United States

       in the US Court of Federal Claims.




                                         CONCLUSION

Therefore, for the reasons stated within, the order issued by RECUSED US District Court

Judge – Hon. Allison Dale Burroughs is considered VOID and an act of Judicial Treason

under ARTICLE III, Section 3, and 18 U.S. Code § 2381. President Trump has officially

been informed of this evidenced Treason claim, as has Governor Charlie Baker (R-MA). US

Senator Elizabeth Warren (D-MA) is again informed as required under ARTICLE II, for

the specific purpose of informing Congress – specifically the House and Senate Judiciary

Committees, as the evidenced claims against judicial officers show cause for impeachment and

potential removal from the bench. Additionally, once jurisdiction has been restored, the

Plaintiff respectfully maintains his requests for the Court to allow:
          Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 13 of 23



       1. The Transfer of the referenced Middlesex Superior Court Docket to this Court;

       2. The Amendment of the original federal complaint as stated; and

       3. Assistance with the Appointment of Counsel, pursuant to Title 28 U.S.C. §1915.




Please be advised, this litigation is related to a new complaint now being prepared for

filing in The United States Court of Federal Claims; and includes matters perceived to

impact National Security. Therefore, the following government offices/agencies/committees

will necessarily receive copies of this filing (via email, US Mail and/or social media):

               1. POTUS (via www.whitehouse.gov)8;
               2. US Secret Service;
               3. Securities and Exchange Commission (SEC);
               4. Office of the US Inspector General (OIG) - specifically, IG Michael Horowitz;
               5. Department of Justice (DOJ) - specifically, US Attorney General, William Barr;
               6. Federal Bureau of Investigation (FBI);
               7. Administrative Office of US Courts - specifically, Director James C. Duff;
               8. House/Senate Judiciary Committees;
               9. Governor Charlie Baker (R-MA);
               10. US Senator Elizabeth Warren (D-MA);
               11. US Senator Ed Markey (D-MA);
               12. US Congresswoman Lori Trahan (D-MA);
               13. US Congresswoman Ayanna Pressley (D-MA);
               14. The MA Office of the Inspector General; and
               15. MA Attorney General Maura Healey


Copies of this Motion will also be made available to the Public and to media outlets nationwide

for documentation purposes and out of continued concerns for my personal safety and

security. If your Honor has ANY questions regarding any portion of this MOTION, or requires




8
    See Exhibit C to review to the email confirmation of receipt from the White House.
       Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 14 of 23



additional information, the Plaintiff is happy to provide upon request. The Plaintiff is grateful

for the Court’s attention to this very serious matter.



                                     Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,

information, and belief that this Notice: (1) is not being presented for an improper purpose, such

as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported

by existing law or by a non-frivolous argument for extending, modifying, or reversing existing

law; (3) the factual contentions have evidentiary support or, if specifically so identified, will likely

have evidentiary support after a reasonable opportunity for further investigation or discovery; and

(4) the Motion otherwise complies with the requirements of Rule 11.




                                                         Respectfully submitted,




                                                         Mohan a. Harihar
                                                         Plaintiff – Pro Se
                                                         7124 Avalon Drive
                                                         Acton, MA 01720
                                                         617.921.2526 (Mobile)
August 2, 2019                                           Mo.harihar@gmail.com
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 15 of 23




                Exhibit A
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 16 of 23
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 17 of 23




                Exhibit B
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 18 of 23
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 19 of 23
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 20 of 23
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 21 of 23




                Exhibit C
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 22 of 23
Case 1:15-cv-11880-ADB Document 158 Filed 08/02/19 Page 23 of 23
